Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 22-39 are currently pending and are addressed below.

Response to Amendment
The amendment filed 04/08/2021 has been entered. Claims 22-39 are currently pending. The previous 35 USC 101 rejection is overcome by Applicant’s amendments and comments. However, the previous 112(b) rejections remain since they have not been adequately addressed in the response.

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. In response to Applicant's argument that the claim language is distinct in light of the specification, the Examiner respectfully disagrees. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims are clear and distinct in light of the instant specification without specifically pointing out how the language of the claims is to be interpreted or responding to the specifically articulated issues from the previous Office Action.

.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 22, it is unclear if there is meant to be a relationship between the “processor” and the “controller”. It is unclear if the controller is part of the robot, since only the processor and memory are positively recited as part of the robot. It is further unclear if the robot is part of the learning process. 
Independent claims 23, and 34 are similarly indistinct.
Regarding claims 25-26, 31, 36, and 37, it is unclear what is meant by “designate a… weighting parameter”. It is unclear if the weighting parameter is being applied to the autonomy measure, if the weighting parameter is a renaming of the autonomy measure, or something else. Further, since no algorithm, control, or other calculation depends on or utilizes the weighting, it is unclear how the weighting parameters function, or if they constitute a further limitation of the claim. In other words, the abstract concept of “designating a weighting parameter”, if not applied or otherwise put into practice has no real-world consequence and does not constitute a further tangible limitation on the system or method.
Further, it is unclear what is meant by “the… weighting parameter composed of at least one of the training input or an output by the controller”. It is unclear how the weighting parameter may be composed of the input our output. In the instant specification describing Fig. 4, it appears the weighting parameter is denoting a reliance on the output of the controller in the total output. The scope of the claim language cannot be determined in light of the specification.


Allowable Subject Matter
As best understood, it appears that claims 22-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RYAN J. RINK
Examiner
Art Unit 3664


/Ryan Rink/Primary Examiner, Art Unit 3664